ORDER
Pursuant to the provisions of the S.C. Const. Art V, § 4, I find that the Common Pleas Docket Management Task Force has requested that the Supreme Court of South Carolina create a pilot program establishing a streamlined process for the management of post-conviction relief (PCR) actions. I find that uniform procedures for the orderly and efficient resolution of PCR cases would further the administration of justice in this state. Accordingly, a pilot program in the Fifth and Eleventh Judicial Circuits is established and the procedures outlined herein are adopted for the management of the PCR docket.
1. Pursuant to the direction of the Chief Judge for Administrative Purposes (Civil), a roster meeting will be held no later than one month prior to a scheduled term of nonjury court for PCR cases. The Chief Administrative Judge, or his/her designee, will conduct status conferences for all PCR cases listed on the status conference *471docket. Inmates need not be transported to these conferences unless proceeding pro se.
2. At this meeting, the presiding judge will establish the hearing date and time for each listed case for the scheduled PCR term. All counsel are required to attend this meeting unless previously excused by the court upon submission of the information directed by the court. Once the cases are assigned a hearing date at the status/roster conference, the court will not entertain any further requests for continuances absent some emergency, unforeseen, or exigent circumstances.
3. If there is a need to amend any pleadings, the court will entertain such requests at the roster meeting. In order to dispose of all possible claims, the Applicant may request an amendment to an application for the appropriate relief before the commencement of a hearing on the merits of the claims asserted in the application. If an amendment is allowed, the court may, in its discretion, grant a continuance of the case as may be necessary. After the hearing has begun, the Applicant may file amendments only to conform the application to evidence adduced at the hearing, or to raise claims based on this evidence.
4. All counsel are directed to contact their witnesses prior to the status conference date so that counsel may advise the court concerning any scheduling conflicts involving any witnesses before a hearing date is scheduled. Counsel must also be prepared to advise the court as to the expected amount of time that should be allocated to the hearing of the case, as well as the nature of the convictions and of the allegations contained within the Petition.
5. Counsel shall contact the Attorney General’s office if there is any information that has not yet been received. Counsel are directed to confer with one another concerning any problems prior to the roster or status conference meeting. Once the date of the hearing has been set, attorney witnesses must contact the Chief Administrative Judge (Civil) for that circuit to request a continuance. The court will not entertain any requests *472for continuances absent some emergency, unforeseen, or exigent circumstances.
6. Counsel shall contact their clients prior to this meeting to review and meaningfully discuss the allegations upon which the client wishes to proceed.
7. One goal of this order is to eliminate roster instability by requiring advanced docketing and meaningful preparation prior to the hearing date. Upon a failure to attend the roster meeting, the court will impose such sanctions as may be appropriate.
8. A copy of this order shall be attached to or incorporated in the status conference roster and shall be posted online on the county website along with the roster.
This pilot program is effective for one year from the date of this order and may be extended or expanded at the discretion of the Chief Justice after recommendation of the civil subcommittee of the Docket Management Task Force.
IT IS SO ORDERED.
s/Jean H. Toal
Jean H. Toal
Chief Justice of South Carolina